PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/877,753
Filing Date: 19 May 2020
Appellant(s): Byrne, Cameron



__________________
David S. Atkinson (Reg # 56,655)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12-22-2021

 (1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 09-17-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

With respect to claims 1, 8 and 15 applicant argues Solomon does not disclose receiving a proxy mapping request from a client device and then mapping a client device contact identifier to a proxy contact identifier from a pool of proxy contact identifiers or facilitating communication with a target device on behalf of the client device via the at least one communication unit using the proxy contact identifier.  The appellant argues Solomon does not disclose receiving a proxy mapping request from a client device but appellants arguments are not persuasive because it does not show any differences between how Solomon goes about mapping the information and the way the claims perform mapping. Specifically, 0038 teaches mapping user address to platform ids and for clarity this section also teaches sending and receiving mappings.  To further explain section 0037 and figure 2 teaches that the id  map a client device contact identifier to a proxy contact identifier from a pool of proxy contact identifiers.  However, Solomons section 0038 teaches mapping user address to platform ids; this section clearly teaches using a new created id, as seen in section 0056 which teaches creating anonymized identifiers and selecting an unused id from a list or pool of ids, to act as a proxy identifier so that the user’s personal data is not exposed in any way and there PII is securely stored.  Although the term proxy itself is not used in the reference, the application and purpose of the anonymized identifiers of Solomon act as a proxy between the system and the PII that is mapped.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397  facilitate communication with a target device on behalf of the client device via the at least one communication unit using the proxy contact identifier, (i.e., abstract teaches transmit message on behalf of client; in this case the claim is so broad that all that it is required is: first facilitating communication, which may or may not include actually communicating on behalf of a client.  Facilitating can include anything that makes communications easier; and second a client device which is any device that receives or is acting as client at the time; to further clarify this simply providing an email address is an example of facilitating communications between devices for example section 0054 of Solomon teaches how these addresses can be sent from third party devices and therefore the system acts as a proxy because it is working between the third party devices and the user devices). Claims 8 and 15 similarly recite the same claim limitations and are therefore similarly rejected. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

                                                                                                                                                                                                        
Conferees:
/George C Neurauter, Jr./Primary Examiner, Art Unit 2459    

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.